          Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 1 of 7




 1   WO
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                    FOR THE DISTRICT OF ARIZONA
 8
 9    Puente, et al.,                                   No. CV-18-02778-PHX-JJT
10                      Plaintiffs,                     ORDER
11    v.
12    City of Phoenix, et al.,
13                      Defendants.
14
15            At issue is the admissibility of expert testimony provided by Mr. Roger Clark on
16   behalf of Plaintiffs. The Court considers Defendants’ Motion to Exclude Opinions of Roger
17   Clark Under Rule 702 and Daubert (Doc. 236, Mot.), Plaintiffs’ Opposition (Doc. 287,
18   Opp’n), and Defendants’ Reply (Doc. 303, Reply). The Court finds this matter appropriate
19   for decision without oral argument. See LRCiv 7.2(f). The Court will grant in part and deny
20   in part Defendants’ Motion for the reasons set forth below.
21   I.       LEGAL STANDARD
22            Rule 702 of the Federal Rules of Evidence tasks the trial court with ensuring that
23   any expert testimony provided is relevant and reliable. Daubert v. Merrell Dow Pharm.,
24   Inc. (Daubert), 509 U.S. 579, 589 (1999). “Evidence is relevant if it has any tendency to
25   make a fact more or less probable than it would be without the evidence and the fact is of
26   consequence in determining the action.” Fed. R. Evid. 401. The trial court must first assess
27   whether the testimony is valid and whether the reasoning or methodology can properly be
28   applied to the facts in issue. Daubert, 509 U.S. at 592–93. Factors to consider in this
       Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 2 of 7




 1   assessment include: whether the methodology can be tested; whether the methodology has
 2   been subjected to peer review; whether the methodology has a known or potential rate of
 3   error; and whether the methodology has been generally accepted within the relevant
 4   professional community. Id. at 593–94. “The inquiry envisioned by Rule 702” is “a flexible
 5   one.” Id. at 594. “The focus . . . must be solely on principles and methodology, not on the
 6   conclusions that they generate.” Id.
 7          The Daubert analysis is applicable to testimony concerning scientific and non-
 8   scientific areas of specialized knowledge. Kumho Tire Co., Ltd. v. Carmichael, 526 U.S.
 9   137, 141 (1999). However, the Daubert factors may not apply to testimony that depends
10   on knowledge and experience of the expert, rather than a particular methodology. U.S. v.
11   Hankey, 203 F.3d 1160, 1169 (9th Cir. 2000) (citation omitted) (finding that Daubert
12   factors do not apply to police officer’s testimony based on 21 years of experience working
13   undercover with gangs). An expert qualified by experience may testify in the form of
14   opinion if his or her experiential knowledge will help the trier of fact to understand
15   evidence or determine a fact in issue, as long as the testimony is based on sufficient data,
16   is the product of reliable principles, and the expert has reliably applied the principles to the
17   facts of the case. See Fed. R. Evid. 702; Daubert, 509 U.S. at 579.
18          The advisory committee notes on the 2000 amendments to Rule 702 explain that
19   Rule 702 (as amended in response to Daubert) “is not intended to provide an excuse for an
20   automatic challenge to the testimony of every expert.” See Kumho Tire Co., 526 U.S.
21   at 152. “Vigorous cross-examination, presentation of contrary evidence, and careful
22   instruction on the burden of proof are the traditional and appropriate means of attacking
23   shaky but admissible evidence.” Daubert, 509 U.S. at 596 (citation omitted).
24   II.    ANALYSIS
25          In their Motion to Exclude, Defendants offer two arguments in support of excluding
26   Mr. Clark’s testimony: (1) Mr. Clark does not have sufficient relevant expertise to render
27   his opinions, and (2) Mr. Clark’s testimony is unhelpful and unreliable because it
28


                                                  -2-
      Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 3 of 7




 1   improperly characterizes facts and includes legal and conclusory opinions. The Court will
 2   examine each of these arguments in turn.
 3          A.     Relevant Expertise
 4          Mr. Clark is Plaintiffs’ police practices expert. Defendants argue that Mr. Clark is
 5   unqualified to testify as an expert under Rule 702, which requires a witness to be qualified
 6   “by knowledge, skill, experience, training, or education.” Fed. R. Evid. 702. The witness
 7   must be an expert “in the relevant field.” Kumho Tire Co., 526 U.S. at 152.
 8          Plaintiffs have satisfactorily demonstrated that Mr. Clark has experience in the
 9   relevant field. One of the central issues in this matter is the appropriate use of police force
10   to control an assembly and the related police policies and procedures. Plaintiffs show that
11   Mr. Clark was a police officer in the Los Angeles Sheriff’s Department for 27 years; holds
12   an advanced certificate from the California Peace Officer Standards and Training
13   (“POST”) program and graduated from POST Command College; trained other officers in
14   police tactics; commanded the North Regional Surveillance and Apprehension Team for
15   six years; developed procedures within the Emergency Operations Bureau for appropriate
16   police response during natural disasters and civil disorders; and was a line officer during
17   the East LA riots, a platoon leader during the Rodney King riots, a commanding officer
18   during multiple Rose Parades, and the intelligence officer for the 1984 Olympic Games.
19          Mr. Clark’s experience and training are certainly relevant to issues in this case. To
20   the extent Defendants argue that Mr. Clark’s experience is outdated, they will have the
21   opportunity to cross-examine him. But in this instance, the age of Mr. Clark’s experience
22   and training does not make them irrelevant.
23          Defendants also complain that Mr. Clark has not used the precise munitions the
24   Phoenix Police Department (“PPD”) used at the August 22, 2017 rally at issue in this case.
25   To begin with, Plaintiffs do demonstrate that, during the Rodney King riots, Mr. Clark
26   commanded a platoon using tear gas and 40-millimeter canister launchers, which the PPD
27   used on the crowd at the rally. Moreover, it is not required that Mr. Clark used the same
28


                                                  -3-
      Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 4 of 7




 1   munitions in order for him to be qualified to testify on police policies and procedures in
 2   controlling a mass gathering.
 3          The Court also disagrees with Defendants’ contention that Mr. Clark is nothing
 4   more than a “hired gun” in this case. While a professional expert hired to testify on a wide
 5   range of topics with great frequency may indeed not pass muster as an expert in a specific
 6   field, see Rascon v. Brookins, No. CV-14-00749-PHX-JJT, 2018 WL 739696, at *3
 7   (D. Ariz. Feb. 7, 2018), Mr. Clark’s experience and training are relevant to the issues in
 8   this particular matter. His frequent work as a consultant and expert witness is not
 9   disqualifying in and of itself. Again, if anything, Defendants’ concerns at this point amount
10   to subject matter for cross examination, but they are not sufficient for the Court to deem
11   Mr. Clark unqualified to testify in this matter in light of his substantial relevant experience
12   and training.
13          B.       Helpfulness and Reliability of Testimony
14          Defendants also contend that certain testimony of Mr. Clark should be excluded
15   because it consists of legal conclusions, fact characterizations, and/or conclusory
16   statements.
17                   1.    Legal Conclusions
18          Defendants’ first contention, that Mr. Clark offers impermissible legal conclusions,
19   raises the question of the extent to which an expert may offer opinions on matters that
20   should lie with the jury. Federal Rule of Evidence 704 allows an expert to express an
21   opinion on an ultimate issue to be decided by the jury, but the Ninth Circuit has made clear
22   that the propriety of an expert opinion on ultimate issues does not extend so far as to permit
23   an expert to offer legal conclusions. Muhktar v. Cal. State Univ., Hayward, 299 F.3d 1053,
24   1065 n.10 (9th Cir. 2002) (“However, an expert witness cannot give an opinion as to her
25   legal conclusion, i.e., an opinion on an ultimate issue of law.”).
26          As the Court has found in a previous case involving Mr. Clark’s testimony, to the
27   extent that Defendants seek to preclude Mr. Clark from testifying as to what use of force
28   is justified, or offering an opinion that a particular amount of force was not justified under


                                                  -4-
         Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 5 of 7




 1   the facts of this case, Defendants’ request is denied. In addition, in light of Mr. Clark's
 2   experience and training in police practices and standards and the use of force generally,
 3   Mr. Clark may opine about whether the use of munitions were justified under the
 4   circumstances. Defendants have not established that such testimony must be excluded or
 5   that this testimony constitutes a legal conclusion. Indeed, many of the examples from Mr.
 6   Clark’s expert report that Defendants cite in their Motion as improper legal conclusions are
 7   not. For example, when Mr. Clark testifies that the use of force on an assembly by police
 8   officers should not be indiscriminate and should take into account the assembly’s right to
 9   protest, or that police officers are trained to use force pursuant to their legal authority, or
10   that tools such as unlawful assembly announcements are available to police officers to
11   control a protest, Mr. Clark is not offering improper legal conclusions.
12            However, to the extent that Mr. Clark actually does offer legal conclusions, his
13   testimony is not permitted. While Mr. Clark may freely opine that the officers should not
14   have acted in the manner that they did, or that they should have done something else, he
15   must not volunteer an opinion that the officers acted unconstitutionally or exercised
16   excessive force. For example, where Mr. Clark opines that use of force on the crowd was
17   “a violation of constitutional rights” (Doc. 237-2, Mot. Ex. 1 at 16, Opinion 6), the opinion
18   is an improper legal conclusion,1 and the Court will exclude all legal conclusions from Mr.
19   Clark’s testimony.
20                   2.     Fact Characterizations
21            Defendants next argue that Mr. Clark improperly characterizes facts that a jury can
22   interpret without the aid of an expert witness. As the Court stated above, Rule 702 provides
23   that an expert qualified by experience may testify in the form of opinion if his or her
24   experiential knowledge will help the trier of fact to understand evidence or determine a fact
25   in issue. See Daubert, 509 U.S. at 579.
26            The examples of Mr. Clark’s fact characterization that Defendants provide are
27   simply disagreements between Plaintiffs and Defendants about what the facts show. For
28   1
         Plaintiffs concede as much in their Response. (Opp’n at 12 n.4.)

                                                  -5-
      Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 6 of 7




 1   example, in challenging Mr. Clark’s opinion that PPD used indiscriminate force on the
 2   entire crowd, Defendants state that the record shows that “[o]fficers’ uses of force were
 3   measured, largely targeted, and proportional to escalating criminal behavior.” (Mot. at 14.)
 4   This fact is clearly and genuinely disputed between the parties. The Court will not exclude
 5   an opinion of Plaintiffs’ expert simply because it does not align with Defendants’ opinion.
 6   The issue here is whether the expert’s opinion, based on sufficient data, is helpful to the
 7   jury in understanding the evidence. Defendants have not demonstrated that Mr. Clark’s
 8   testimony is not based on sufficient data or is unhelpful in this regard; indeed, the Court
 9   will allow Defendants’ experts to offer their opinions similarly. See, e.g., Fed. R. Evid. 702
10   Advisory Comm. Notes (2000) (stating “experts sometimes reach different conclusions
11   based on competing versions of the facts,” which is not a basis for exclusion in and of
12   itself). Moreover, as the Court has already stated, Defendants will have the opportunity to
13   cross-examine Mr. Clark to challenge the weight of his opinions.
14                 3.     Conclusory Statements
15          Finally, Defendants contend that many of Mr. Clark’s statements are conclusory.
16   Under Daubert and its progeny, the Court must ensure that expert testimony is based on
17   sufficient data, is the product of reliable principles, and the expert has reliably applied the
18   principles to the facts of the case. See Fed. R. Evid. 702; Daubert, 509 U.S. at 579.
19          Defendants again point largely to disagreements they have with Mr. Clark’s
20   opinions rather than identifying missing sources or bases for his opinions. For example,
21   Defendants take issue with Mr. Clark’s opinions that it was improper for police officers to
22   use tear gas before they declared an unlawful assembly and that PPD’s policies regarding
23   the use of tear gas are insufficient. (Mot. at 18.) Defendants argue that no “accepted body
24   of knowledge require PPD to have more policies than it does.” (Mot. at 18.) Ironically,
25   Defendants’ argument is conclusory. Mr. Clark states that his opinions are based on his
26   training and experience, which are identified with specificity in his reports, as well as
27   publications including the Police Executive Research Forum (“PERF”) guidelines titled
28   “Handling Large, Preplanned Events, Recommendations and Preparations for the 2016


                                                  -6-
      Case 2:18-cv-02778-JJT Document 326 Filed 03/31/21 Page 7 of 7




 1   National Political Conventions.” (Doc. 237-2, Mot. Ex. 1 at 11–13.) Defendants have thus
 2   not demonstrated that Mr. Clark’s opinions should be excluded as conclusory, and
 3   Defendants can challenge the opinions through cross-examination.
 4          Accordingly, the Court will grant Defendants’ Motion to the limited extent reflected
 5   above, but the Motion is otherwise denied.
 6          IT IS THEREFORE ORDERED granting in part and denying in part Defendants’
 7   Motion to Exclude Opinions of Roger Clark Under Rule 702 and Daubert (Doc. 236), as
 8   reflected in this Order.
 9          Dated this 31st day of March, 2021.
10
11                                         Honorable John J. Tuchi
                                           United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
